           Case 1:20-cv-01117-AWI-SAB Document 20 Filed 01/28/21 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CHRISTOPHER J. MILLER,                            )   Case No.: 1:20-cv-01117-AWI-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER ADOPTING FINDINGS AND
13            v.                                           RECOMMENDATIONS AND DISMISSING
                                                       )   CERTAIN CLAIMS
14                                                     )
     SERGEANT M. SOTO,
                                                       )   (ECF No. 19)
15                                                     )
                     Defendant.                        )
16                                                     )
                                                       )
17                                                     )
18            Plaintiff Christopher Miller is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21            On December 16, 2020, the assigned Magistrate Judge issued Findings and Recommendations
22   recommending that this action proceed only on Plaintiff’s retaliation claim against Defendant Soto.
23   (ECF. No. 19.) Those Findings and Recommendations were served on Plaintiff and contained notice
24   that any objections thereto were to be filed within thirty (30) days from the date of service. (Id. at 8.)
25   To date, no objections to the pending Findings and Recommendations have been filed with the Court,
26   and the time for doing to has expired.
27   ///
28   ///
                                                           1
        Case 1:20-cv-01117-AWI-SAB Document 20 Filed 01/28/21 Page 2 of 3



1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has conducted

2    a de novo review of this case. Having carefully reviewed the entire file, the undersigned concludes

3    that the Findings and Recommendations are supported by the record and proper analysis.

4           Accordingly, it is HEREBY ORDERED that:

5           1.        The Findings and Recommendations issued on December 16, 2020 (ECF. No. 19) are

6           adopted in full;

7           2.        The instant action shall proceed on Plaintiff’s retaliation claim against Defendant Soto;

8           and

9           3.        All other claims are dismissed from the action for failure to state a cognizable claim for

10          relief.

11
12   IT IS SO ORDERED.

13   Dated: January 28, 2021
                                                   SENIOR DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
     Case 1:20-cv-01117-AWI-SAB Document 20 Filed 01/28/21 Page 3 of 3



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
